MEMORANDUM**
Jose Octavio Lopez-Sanchez appeals his guilty-plea conviction and 121-month sentence for conspiracy to manufacture, distribute and possess with intent to distribute controlled substances in violation of 21 U.S.C. §§ 841(a) and 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Lopez-Sanchez has filed a brief stating that he finds no meritorious issues for review, along with a motion to withdraw as counsel of record.
Our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, the conviction is AFFIRMED and, in light of the valid appeal waiver, Lopez-Sanehez’s appeal of his sentence is DISMISSED. All pending motions are DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.